Name: Decision (EU) 2017/1493 of the European Central Bank of 3 August 2017 amending Decision ECB/2014/29 on the provision to the European Central Bank of supervisory data reported to the national competent authorities by the supervised entities pursuant to Commission Implementing Regulation (EU) No 680/2014 (ECB/2017/23)
 Type: Decision
 Subject Matter: communications;  information and information processing;  financial institutions and credit;  free movement of capital;  information technology and data processing;  budget;  trade policy
 Date Published: 2017-08-22

 22.8.2017 EN Official Journal of the European Union L 216/23 DECISION (EU) 2017/1493 OF THE EUROPEAN CENTRAL BANK of 3 August 2017 amending Decision ECB/2014/29 on the provision to the European Central Bank of supervisory data reported to the national competent authorities by the supervised entities pursuant to Commission Implementing Regulation (EU) No 680/2014 (ECB/2017/23) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to prudential supervision of credit institutions (1), and in particular Article 6(2) thereof, Having regard to Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (2), and in particular Article 21 and Article 140(4) thereof, Having regard to the proposal of the Supervisory Board, Whereas: (1) Decision ECB/2014/29 (3) stipulates rules for providing to the European Central Bank supervisory data reported to the national competent authorities by supervised entities pursuant to Commission Implementing Regulation (EU) No 680/2014 (4). (2) The European Commission has adopted on 14 September 2016 Commission Implementing Regulation (EU) 2016/2070 (5), which lays down reporting requirements for institutions permitted to use internal approaches for the calculation of risk-weighted exposure amounts or own funds requirements, except for operational risk. Those institutions are required to report the results of the calculations of their internal approaches for their exposures or positions that are included in the benchmark portfolios provided by the European Banking Authority. (3) Decision ECB/2014/29 should cover the information to be reported by supervised entities on the basis of Implementing Regulation (EU) 2016/2070. (4) Therefore, Decision ECB/2014/29 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendments Decision ECB/2014/29 is amended as follows: 1. the title is replaced by the following: Decision of the European Central Bank of 2 July 2014 on the provision to the European Central Bank of supervisory data reported to the national competent authorities by the supervised entities pursuant to Commission Implementing Regulations (EU) No 680/2014 and (EU) 2016/2070 (ECB/2014/29) (2014/477/EU); 2. Article 1 is replaced by the following: Article 1 Scope Pursuant to Article 21 of the SSM Framework Regulation, this Decision lays down procedures concerning the submission to the ECB of data reported to the national competent authorities by the supervised entities on the basis of Implementing Regulation (EU) No 680/2014 and Commission Implementing Regulation (EU) 2016/2070 (*1). (*1) Commission Implementing Regulation (EU) 2016/2070 of 14 September 2016 laying down implementing technical standards for templates, definitions and IT-solutions to be used by institutions when reporting to the European Banking Authority and to competent authorities in accordance with Article 78(2) of Directive 2013/36/EU of the European Parliament and of the Council (OJ L 328, 2.12.2016, p. 1).;" 3. Article 3 is replaced by the following: Article 3 Remittance dates 1. National competent authorities shall submit to the ECB the data referred to in Article 1 and reported to them by the supervised entities on the following remittance dates: (1) by 12 noon Central European Time (CET) (*2) on the 10th working day following the relevant remittance dates referred to in Implementing Regulation (EU) No 680/2014 and Article 4 of Implementing Regulation (EU) 2016/2070 with respect to: (a) significant supervised entities reporting at the highest level of consolidation within the participating Member States; (b) significant supervised entities that are not part of a supervised group; (c) supervised entities which are classified as significant in accordance with the three most significant credit institutions criterion in their Member State and which report on a consolidated basis or on an individual basis, if they are not required to report on a consolidated basis; (d) other supervised entities reporting on a consolidated basis or on an individual basis, if they are not required to report on a consolidated basis, which are included in the list of institutions covered by the reporting to the European Banking Authority (EBA) in accordance with Article 2 of Decision EBA/DC/2015/130 of the European Banking Authority (*3) and Article 2 of Decision EBA/DC/2016/156 of the European Banking Authority (*4); (2) by close of business on the 25th working day following the relevant remittance dates referred to in Implementing Regulation (EU) No 680/2014 and Article 4 of Implementing Regulation (EU) 2016/2070 with respect to: (a) significant supervised entities reporting on a consolidated and sub-consolidated basis insofar as these data have not been submitted in accordance with point (1); (b) significant supervised entities that are part of a supervised group reporting on an individual basis insofar as these data have not been submitted in accordance with point (1); (c) less significant supervised entities reporting at the highest level of consolidation within the participating Member States insofar as these data have not been submitted in accordance with point (1); (d) less significant supervised entities that are not part of a supervised group insofar as these data have not been submitted in accordance with point (1); (4) by close of business on the 35th working day following the relevant remittance dates referred to in Implementing Regulation (EU) No 680/2014 and Article 4 of Implementing Regulation (EU) 2016/2070 with respect to: (a) less significant supervised entities reporting on a consolidated and sub-consolidated basis insofar as these data have not been submitted in accordance with points (1) and (2); (b) less significant supervised entities that are part of a supervised group reporting on an individual basis insofar as these data have not been submitted in accordance with point (1). 2. By derogation from paragraph 1, the national competent authorities shall submit to the ECB the data referred to in Article 5 of Implementing Regulation (EU) 2016/2070 on the following remittance dates: (1) by 12 noon CET on the 10th working day following 11 November of each calendar year with respect to: (a) significant supervised entities reporting at the highest level of consolidation within the participating Member States; (b) significant supervised entities that are not part of a supervised group; (c) supervised entities which are classified as significant in accordance with the three most significant credit institutions criterion in their Member State and report on a consolidated basis or on an individual basis, if they are not required to report on a consolidated basis; (d) other supervised entities reporting on a consolidated basis or on an individual basis, if they are not required to report on a consolidated basis, that are included in the list of institutions covered by the reporting to the EBA in accordance with Article 2 of Decision EBA/DC/2016/156; (2) by close of business on the 25th working day following 11 November of each calendar year with respect to: (a) significant supervised entities reporting on a consolidated and sub-consolidated basis insofar as these data have not been submitted in accordance with point (1); (b) significant supervised entities that are part of a supervised group reporting on an individual basis insofar as these data have not been submitted in accordance with point (1); (c) less significant supervised entities reporting at the highest level of consolidation within the participating Member States insofar as these data have not been submitted in accordance with point (1); (d) less significant supervised entities that are not part of a supervised group insofar as these data have not been submitted in accordance with point (1); (3) by close of business on the 35th working day following 11 November of each calendar year with respect to: (a) less significant supervised entities reporting on a consolidated and sub-consolidated basis insofar as these data have not been submitted in accordance with points (1) and (2); (b) less significant supervised entities that are part of a supervised group reporting on an individual basis insofar as these data have not been submitted in accordance with point (1); (*2) CET takes account of the change to Central European Summer Time." (*3) Decision EBA/DC/2015/130 of the European Banking Authority of 23 September 2015 on reporting by competent authorities to the EBA. Available on the EBA's website at www.eba.europa.eu" (*4) Decision EBA/DC/2016/156 of the European Banking Authority of 31 May 2016 on data for supervisory benchmarking. Available on the EBA's website at www.eba.europa.eu;" 4. in Article 4, paragraph 1 is replaced by the following: 1. National competent authorities shall monitor and assess the quality and reliability of the data made available to the ECB. National competent authorities shall apply the relevant validation rules developed, maintained and published by the EBA. National competent authorities shall also apply the additional data quality checks defined by the ECB in cooperation with the national competent authorities.; 5. in Article 6, paragraph 1 is replaced by the following: 1. National competent authorities shall submit the data specified in this Decision according to the relevant Data Point Model and eXtensible Business Reporting Language taxonomy, developed, maintained and published by the EBA.; 6. the following Article 7a is inserted: Article 7a First reporting following the taking effect of Decision (EU) 2017/1493 of the European Central Bank (ECB/2017/23) 1. National competent authorities shall submit the data reported to them pursuant to Implementing Regulation (EU) 2016/2070 in accordance with Decision (EU) 2017/1493 of the European Central Bank (ECB/2017/23) (*5) beginning with the first remittance dates which occur after that Decision takes effect. 2. National competent authorities shall submit the data reported to them pursuant to Implementing Regulation (EU) No 680/2014 by institutions included in the list of institutions covered by the reporting to the EBA pursuant to Article 2 of Decision EBA/DC/2016/156 in accordance with Article 3(1)(1)(d) beginning with the first remittance dates which occur after Decision (EU) 2017/1493 (ECB/2017/23) takes effect. (*5) Decision (EU) 2017/1493 of the European Central Bank of 3 August 2017 amending Decision ECB/2014/29 on the provision to the European Central Bank of supervisory data reported to the national competent authorities by the supervised entities pursuant to Commission Implementing Regulation (EU) No 680/2014 (ECB/2017/23) (OJ L 216, 22.8.2017, p. 23).." Article 2 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 3 Addressees This Decision is addressed to the national competent authorities of the participating Member States. Done at Frankfurt am Main, 3 August 2017. The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) OJ L 141, 14.5.2014, p. 1. (3) Decision ECB/2014/29 of 2 July 2014 on the provision to the European Central Bank of supervisory data reported to the national competent authorities by the supervised entities pursuant to Commission Implementing Regulation (EU) No 680/2014 (OJ L 214, 19.7.2014, p. 34). (4) Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 191, 28.6.2014, p. 1). (5) Commission Implementing Regulation (EU) 2016/2070 of 14 September 2016 laying down implementing technical standards for templates, definitions and IT-solutions to be used by institutions when reporting to the European Banking Authority and to competent authorities in accordance with Article 78(2) of Directive 2013/36/EU of the European Parliament and of the Council (OJ L 328, 2.12.2016, p. 1).